Title: Thomas Jefferson to John Barnes, 24 May 1809
From: Jefferson, Thomas
To: Barnes, John


          Dear Sir  Monticello May 24. 09.
          On reciept of your favor of the 8th I determined to take the first hour of leisure to make a more scrupulous search through Genl. Kosciuzko’s papers, for his 8. pr cent certificates; the belief that you had them, had rendered the first search less particular, which belief your last letter put an end to. entering on it a day or two ago, and unfolding every paper in his bundle, I had at length the happy sight of the certificates in a paper whose endorsement had before decieved me. in the mass of papers I had been in the habit of recieving, these had been put into an improper one, & had entirely escaped my memory. I now inclose them to you; to wit, No 2. for 4000.D. No 12. for 400. No 13. for 100 = 4500. D to be invested in such other stock as you think best.
          I also inclose your last statement of our account with an acknolegement subscribed of the balance of 866. ⁸¹⁄₁₀₀ D due & payable with interest from the date.
          The principal uneasiness which my unfortunate deficit at Washington occasioned me was on account of the unpleasant responsibility under which I was obliged to lay my friends. the President was the effectual person whom I named to mr Davidson, & on his saying their forms required two endorsers for an absentee, I told him I would propose it to you on condition it should have no influence on any business you might wish to transact for yourself with that bank. he assured me it would not, & was merely to preserve their forms. if therefore the signing the words ‘credit the drawer’ has the effect of making you liable in the first instance, it is not understood by the President, to whom I now write on the subject, & who I am sure will conform to any form which shall be requisite to interpose himself between you and any call which might be made, so that nothing but an accident both to him & myself & a failure in both our representatives could subject you to the call. I sincerely wish it were in my power to discharge the note at once; but I had been obliged to employ all the resources in possession to reduce the deficit to what it was & those of a farmer are slow in the renewal. to aid these, I am now offering several tracts of land for sale in order to hasten the moment when I may relieve my friends as well as myself from this unpleasant situation, which will certainly be a moment of great joy to me.
          I am glad to learn that your arm has got strong enough for writing & other ordinary offices. the similarity of your accident to my own, assures me you will perfectly recover it in time. wishing you as many days & years as you may wish yourself, & that they may all be enjoyed in health & happiness, I salute you with constant affection & respect.
          
            Th:
            Jefferson
        